Rand Constr. Corp. v Cowboys Saloon Syracuse, LLC (2020 NY Slip Op 03365)





Rand Constr. Corp. v Cowboys Saloon Syracuse, LLC


2020 NY Slip Op 03365


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, TROUTMAN, AND BANNISTER, JJ.


1274 CA 18-02259

[*1]RAND CONSTRUCTION CORPORATION, PLAINTIFF-RESPONDENT,
vCOWBOYS SALOON SYRACUSE, LLC, ET AL., DEFENDANTS, AND ROBERT GENOVESE, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


MELVIN & MELVIN, PLLC, SYRACUSE (ELIZABETH A. GENUNG OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SUGARMAN LAW FIRM, LLP, SYRACUSE (CORY SCHOONMAKER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered November 8, 2018. The order, insofar as appealed from, granted that part of plaintiff's motion seeking a default judgment against defendant Robert Genovese. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Rand Constr. Corp. v Cowboys Saloon Syracuse, LLC ([appeal No. 2] — AD3d — [June 12, 2020] [4th Dept 2020]).
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court